Title: To Alexander Hamilton from John F. Hamtramck, 30 July 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Duplicate
            Sir
            Detroit July 30th. 1799—
          
          Captn Hyde arriv’d here on the 26th Instant from Loftus’s Heights, on the Mississipi, with instructions from Brigadier General Wilkinson, to procede to the Atlantic States, to settle his public Accounts. Captn. Hyde being so far on his way, and not knowing any Agent for the Pay Master General in the Country, or acquainted with any Officer, competent to make a settlement with him without going near as great a distance as he now has to go together with the Orders he had from General Wilkinson, has induced me to suffer him to procede to Philadelphia, & have directed him that as soon as he has Arranged his accounts to inform you of it, & obtain your leave to Recruit his Company—I have the honor to be Sir with Very great  Respect your Most obedient Servant
          
            J F Hamtramck
          
          Maj. Gen. Hamilton
        